Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4, 5, 7, 11, 13-17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Keller et al (US 2010/0130610 A1), discloses of a process of a deodorization (i.e., steam distillation under a vacuum at high temperature) and stabilization of marine oils comprising at least 20% LC-PUFAs by steam deodorization in the presence of an herbal antioxidant composition comprising rosemary (i.e., Rosmarinus) and wherein the steam treatment is at a temperature between 100ºC and 290ºC from 0.5-60 minutes under reduced pressure, and the water content of the fat is maintained at below 50ppm prior to steam treatment (see Keller abstract; paragraphs [0024]-[0027] and [0045]-[0056]). Arhancet et al (US 2006/0111578 A1) discloses stabilizing oils high in polyunsaturated fatty acids where the oils are subjected to bleaching (i.e., an absorption process) using 0.1% to 2.0% chemically activated carbon and/or activated earth (e.g., fuller’s earth) followed by filtration, in order to remove of pigments/discoloration in the product following extraction (see Arhancet abstract; paragraphs [0052]-[0056]). Arhancet also discloses adding antioxidants, such as rosemary extract, at any step during the oil processing, (e.g., during or prior to bleaching) in order to stabilize the oil during the processing step (see Arhancet abstract; paragraphs [0098]-[0104]). Indrasena (WO 2014/022505 A1) discloses using rosemary Indrasena abstract; paragraphs [0010]-[0017]; figures 1-5).
	While Keller, Arhancet and Indrasena disclose using rosemary extract during deodorization, the rosemary extract is liquid and not a solid powder. Also, neither Keller, Arhancet, nor Indrasena disclose a method step of using and/or removing a solid rosemary extract. Finally, in view of the unexpected flavor stabilization attained by the use of the powdered rosemary at the narrow temperature deodorization temperature recited in amended claim 1, and demonstrated in the examples provided in the specification, the rejections of record are untenable. Accordingly, claims 1, 4, 5, 7, 11, 13-17, 20 and 21 are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792